 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                               No. 2:19-cv-00599-CKD P
12                        Plaintiff,
13            v.                                        ORDER AND
14    WARDEN, et al.,                                   FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16
             By an order filed April 18, 2019, plaintiff was ordered to file a completed in forma
17
     pauperis application or pay the filing fee within thirty days and was cautioned that failure to do so
18
     would result in a recommendation that this action be dismissed. The thirty day period has now
19
     expired, and plaintiff has not responded to the court’s order.
20
             Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this
21
     matter to a district court judge.
22
             IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
23
     Fed. R. Civ. P. 41(b).
24
             These findings and recommendations are submitted to the United States District Judge
25
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26
     after being served with these findings and recommendations, any party may file written
27
     objections with the court and serve a copy on all parties. Such a document should be captioned
28
                                                        1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be served and filed within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: May 30, 2019
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/over0599.fifp.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
